Citation Nr: 0732206	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-17 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  


FINDING OF FACT

PTSD is manifested by occupational and social impairment due 
to flashbacks, intrusive thoughts, anxiety, sleep 
disturbance, nightmares, anger, hypervigilance, difficulty 
concentrating, exaggerated startle response, avoidance 
behaviors, social isolation, and irritability.  The evidence 
also showed that the veteran was alert and oriented, had good 
eye contact, was well groomed and had good hygiene, intact 
abstracting ability, intact insight and judgment, and no 
gross cognitive impairments.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in June 2004 advised the veteran of the 
foregoing elements of the notice requirements.  See 38 C.F.R. 
§ 3.159(b)(1).  Although notice was not provided to the 
veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Board finds that the veteran has not been 
prejudiced.  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with a VA 
psychiatric examination during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

In a rating decision dated in September 2004, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective April 30, 2004.  The veteran 
subsequently filed a timely appeal of this decision seeking a 
higher initial disability rating for his service-connected 
PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when it is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 81-90 indicates absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
occasional argument with family members).  DSM-IV at 46-47.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 30 percent, and no more, for the 
veteran's service-connected PTSD.

In a March 2004 VA treatment record, the veteran complained 
of "bad flashbacks" where he sees himself back in Vietnam, 
anxiety, difficulty sleeping, and nightmares.  Upon mental 
status examination, the veteran's affect was bright and his 
speech was normal.  He appeared anxious, but denied 
hallucinations or hearing voices.  The diagnosis was 
prolonged serious PTSD.  The VA physician noted that the 
veteran was currently working, but planned to stop working.

In an April 2004 VA treatment record, the veteran complained 
of sleep disturbance, nightmares, flashbacks and anxiety.  
Upon mental status examination, the veteran was alert and 
fully oriented, his affect was bright, his eye contact was 
good and his speech was clear.  He appeared anxious, but 
conversed coherently.  No delusions or hallucinations were 
noted, and the veteran was in control of his behavior.  The 
impression was chronic PTSD.

In June 2004 and July 2004 VA treatment records, the veteran 
reported flashbacks, difficulty concentrating, poor sleep, 
and depression.  The veteran noted that he recently retired 
from his job due to these symptoms.  Mental status 
examination showed the veteran to be alert and fully 
oriented.  He was well groomed and had good hygiene.  He was 
calm, cooperative and pleasant with good eye contact and a 
bright affect.  He was anxious, but not depressed or 
suicidal.  His speech was clear and coherent, and his memory 
was good.  No delusions or hallucinations were noted.

In a September 2004 VA treatment record, the veteran 
underwent a PTSD assessment.  The veteran complained of sleep 
difficulty, nightmares, flashbacks, anxiety, and depression.  
The VA physician noted that the veteran had recently retired 
early from his job of 31 years as a horse inspector due to 
the inability to sleep, resultant exhaustion during the day, 
an inability to concentrate, and flashbacks experienced while 
on the job, which were very embarrassing to him and scared 
his coworkers.  The VA physician stated that the 9/11 
terrorist attacks triggered a significant exacerbation of the 
veteran's symptoms and noted that the veteran was arrested 
for fighting and driving while intoxicated in February 2004.  
The VA physician further noted that the veteran experiences 
significant depression some days, and will do nothing but lie 
around.  The veteran denied suicidal ideation, but admitted 
that at times, he would not care if he died.  The veteran 
reported having been married for 36 years, and stated that 
his wife had been through a lot with him.  The veteran 
explained that on one occasion, his wife came up behind him, 
and he threw her into a door.  The veteran reported that he 
has a difficult time getting close to anyone, including his 
wife.

Upon mental status examination, the VA physician reported 
that the veteran experiences daily recurrent and intrusive 
distressing recollections, including images, thoughts, and 
perceptions.  He further reported that the veteran 
experiences flashback episodes in which he feels he is back 
in Vietnam, frequent nightmares of situations that occurred 
in Vietnam, and intense psychological distress and reactivity 
at exposure to cues.  The VA physician noted that the veteran 
avoids talking or thinking about his stressful experiences.  
The veteran stated that he has never talked about them and 
that even his wife did not know that he was in combat.  The 
veteran also avoids activities, places, or people that arouse 
recollections of the trauma.  The VA physician indicated that 
the veteran experiences markedly diminished interest or 
participation in significant activities, such as deer 
hunting, and that he has feelings of detachment and a 
restricted range of affect.  The VA physician further 
indicated that the veteran experiences severe sleep problems, 
even with medication, that he has problems controlling his 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The VA physician diagnosed 
chronic severe PTSD and concluded that the veteran's symptoms 
cause clinically significant distress and impairment of the 
veteran's social and occupational functioning.  

In September 2004, a VA PTSD examination was conducted.  The 
veteran reported nightmares at least two times per week.  
When he awakes from these nightmares, he is sweaty, kicking 
his legs, and breathing hard.  The veteran also reported that 
his wife began sleeping in a different bedroom because he 
kicks her during his nightmares.  The veteran indicated that 
medication worked initially to help with his sleep 
difficulties, but that it does not work as well anymore.  The 
veteran stated that he had not had flashbacks in years and 
that everything was pretty good, but he did report avoidance 
behaviors.  The veteran reported having had a flashback at 
work which was triggered by a loud noise.  The veteran stated 
that his coworkers tried to get him out of the corner, but he 
thought that they were the enemy.  The veteran admitted to 
hypervigilance, bad temper, poor concentration, avoidance of 
crowds of people, and difficulty expressing his feelings to 
his family.

Upon mental status examination, the veteran was clean and 
normally groomed.  He was cooperative and maintained good eye 
contact.  His affect was neutral, his mood was stable, and he 
appeared generally calm and composed.  His speech was 
hesitant at times, and he exhibited marked delayed reaction 
to questions.  The veteran denied suicidal and homicidal 
ideation.  He reported that at times, he thought he heard 
things, but denied paranoid thoughts.  The veteran was alert 
and fully oriented, and had difficulty counting serial threes 
and serial sevens.  Attention and concentration were 
decreased, intellect was average, and memory was grossly 
intact.  Insight and judgment were grossly intact.  The VA 
examiner diagnosed PTSD, and a GAF score of 85 was assigned.

VA treatment records from November 2004 through March 2005 
revealed the veteran's complaints of sleep disturbance, 
nightmares, intrusive thoughts, anger, depression, 
irritability, poor concentration, and marital problems.  The 
veteran reported having some friends, but a loss of interest 
in activities, such as golf.  The veteran was consistently 
alert and fully oriented, well groomed, calm, cooperative, 
and pleasant.  His eye contact was good, and his affect and 
mood were good.  He was nervous and anxious, but not suicidal 
or depressed.  His speech was clear, coherent, and rational, 
and he had no delusions or hallucinations.

In an April 2004 VA treatment record, the veteran appeared 
depressed, and stated that he had not been out of his house 
in a couple of weeks.  The veteran reported that while 
digging a hole in his backyard, he experienced a flashback, 
and jumped into the hole until a neighbor came over to see 
what was wrong.  The veteran stated that this was frightening 
and embarrassing for him.  The veteran also reported sleep 
disturbance, anger, and increased depression.  He denied 
suicidal ideation but stated that at times he would not care 
if he died.  The veteran noted that he would like to find a 
part-time job, but he feared that he would experience 
flashbacks.

The Board finds that the criteria for an initial evaluation 
in excess of 10 percent for PTSD have been met.  The veteran 
reported flashbacks, anxiety, sleep disturbance even with 
medication, nightmares, depression, social isolation, and 
avoidance behavior.  The veteran also reported poor 
concentration and memory, relationship problems, anger, 
intrusive thoughts, exaggerated startle response, 
irritability, hypervigilance, and lack of interest or 
motivation.  The medical evidence showed that the veteran was 
alert and fully oriented, had good eye contact, was well 
groomed, had good hygiene, and was calm, cooperative, and 
pleasant.  The medical evidence further showed that the 
veteran had normal speech, no hallucinations or delusions, 
was anxious, and had good insight and judgment.  The veteran 
reported that he retired early from his job due to his PTSD 
symptoms.  In addition, although the veteran has a few 
friends, he does not engage in leisure activities and is 
detached and estranged from others.  The veteran's overall 
symptomatology reflects that his PTSD manifests occupational 
and social impairment that is not transient and is not 
entirely controlled by medication.  Accordingly, the medical 
evidence most closely approximates the criteria contemplated 
in a 30 percent evaluation.  See 38 C.F.R. § 4.130; see also 
38 C.F.R. § 4.7 (2006) (noting that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating).

The Board notes that the findings of the September 2004 VA 
PTSD examination are inconsistent with the remainder of the 
medical evidence in the claims file.  The VA examiner 
assigned the veteran a GAF score of 85, which reflects only 
absent or minimal symptoms.  See DSM-IV at 46-47.  It is 
clear to the Board that this examination reflects neither an 
in-depth understanding of the veteran's daily life, nor an 
accurate picture of his symptomatology.  Records dated 
before, at the same time, and after the VA examination show a 
markedly different measurement of the severity of the 
veteran's PTSD.  The Board has the authority to discount the 
weight and probative value of evidence in the light of its 
own inherent characteristics and its relationship to other 
items of evidence; it may appropriately favor the opinion of 
one competent medical authority over another.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  Accordingly, an initial evaluation of 30 
percent is warranted.

However, an initial evaluation in excess of 30 percent is not 
warranted.  The majority of the evidence of record does not 
demonstrate a flattened affect.  Rather, the evidence largely 
demonstrates that he had a neutral, good, or bright affect.  
There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  Rather, his speech has been consistently 
described as good, clear, and coherent. Although it is 
acknowledged that on occasion his speech has been described 
as hesitant.  He has no panic attacks.  Although he had 
difficulty counting serial 3s and 7s during a September 2003 
VA examination, for the most part he was not noted to have 
difficulty understanding complex commands.  His memory was 
generally described as intact and without impairment.  
Judgment and abstract thinking were noted as intact.  
Although he has some difficulties with relationships, he has 
been married for many years and has a few friends.  Given the 
aforementioned, the Board concludes that the veteran does not 
meet the criteria for a 50 percent rating.   See 38 C.F.R. § 
4.130, Diagnostic Code 9411.


ORDER

An initial evaluation of 30 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


